DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 08/19/2021.
Claims 1, 8, and 15 are amended.
Claims 1-20 are pending in the application. 
The 101 Abstract idea rejections against claims 1-3, 5-10, 12-17, and 19-20 are maintained because the amended claims do no overcome the rejections (see below for further information).

Response to Applicant’s Arguments
Regarding 35 U.S.C 101 Abstract idea rejections of the claims 1-3, 5-10, 12-17, and 19-20, the Applicant’s argument starting at the top of page 4 of the Remarks filed on 08/19/2021 that the Application disagree with the rejection.  The Applicant’s argument is fully considered.  However, the Examiner respectfully disagree because the Applicant’s argument is not persuasive. Specifically,
The Applicant disagree with the Examiner’s analysis in Step 2A prong 1 that “the claims are directed to “mental processes that can be performed by a person of ordinary skill in the art with or without pen and paper that are merely applied on a general purpose computer using generic hardware"”. The Applicant’s argument that “The present invention provides an improvement to conventional blockchain technology by providing a flexible and automated way to define the endorsing requirements based on contextual and historical data.”  The Applicant’s argument is moot because in step 2A Prong 1, the improvement to conventional blockchain technology is not part of step 2A Prong 1 analysis.  Step 2A Prong 1 analysis was focusing on whether the claims recites limitations that are abstract ideas, such as mental processes.  The Examiner respectfully pointed out in the last Final Office action the claim limitations that recites abstract ideas “… compute historical patterns… predict future fraud attempts … correlate the historical patterns …”.  These steps when recited in a high generality can be performed by a person of ordinary skilled in the art with or without pen and paper.  Computing a historical patterns recited with high generality is merely observing past information, evaluation and makes determination.  Similarly, predicting future fraud attempts when recited in high generality is a mental process of between the historical patterns and the predicted future fraud attempts”. In conclusion, the claims recites limitations that are directed to abstract ideas.
Regarding Step 2A Prong 2 of the 101 Abstract rejection, the Applicant’s argument near the bottom of page 7 of the Remarks, “such judicial exception is clearly integrated into a practical application, and is therefore subject matter eligible.”  The Applicant’s argument is fully considered.  However, the Examiner respectfully disagree because the argument is not persuasive.  Specifically, the Applicant’s argument that “As discussed above, the claims recite the use of a decentralized pooled mining approach that provides a smart contract used for maintaining multiple share-chains in a smart contract that is executed on a decentralized blockchain, where each sharechain is used to collect share submissions from miners for that share-chain. This technical solution is implemented using, for example, miner devices, share chains, and a smart contract. Thus, the claims are clearly directed to “Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field” brought about through additional elements recited in the claim beyond the judicial exception of "certain methods of organizing human activity".”. Although the claims recite blockchain and smart contract, the claims does not recite the above limitations.  As a result, the Applicant’s argument against the 101 Abstract idea Step 2A Prong 2 is not persuasive, and the Examiner asserts that the analysis in Step 2A prong 2 is correct according the USPTO guidance, and the claims do not improve on existing technology.
Regarding Step 2B, the Applicant’s argument near the top of page 10 of the Remarks that the Examiner does not demonstrate that “a correlation between the historical patterns and the predicted future fraud attempts” is common and well-known.”  The Applicant’s argument is fully considered.  However, the Examiner respectfully disagree because the argument is not persuasive.  The instant application specification paragraphs [0049]-[0051] and Fig. 1B discussed about the correlation, but it does not provide any details how the smart contract system calculates various questions and actions of items 158 and 159 of the table in Fig. 1B.  The specification also discloses “expert will provide the classification of the problematic patterns and add them to the training set for the model”.  This disclosure does not go into details of how the model is created.  The teaching is relying on an “expert” without any details.  As a result, by not having the details, and recited the claims in a high level of generality, the Applicant indicates that the limitation is a well-known idea.  The instant application specification’s disclosure of using some kind of model to train using a provided classification of the problematic patterns without details of how the model is created or how the classification of the problematic patterns are 
Regarding the Applicant’s argument starting near the top of page 12 of the Remarks regarding 35 U.S.C 103 rejections that HYPERLEDGER and ROY, whether taken alone or in any reasonable combination, do not disclose or suggest these features of claim 1. The Applicant’s arguments are fully considered.  However, the Examiner respectfully disagree with the Applicant because the Applicant’s arguments are not persuasive.  Specifically,
The Applicant’s argument near the top of page 13 of the Remarks that “Applicant objects to the Examiner’s piecemeal examination of the above feature of claim 1.Here, Applicant respectfully submits that the Examiner has dissected claim 1 into discrete elements and evaluated the elements in isolation instead of considering the claim as a whole, which is expressly forbidden by the above-cited section of the MPEP…  claim 1 does not separately recite “a correlation between the historical patterns of fraudulent attempts and predicted future fraud attempts” and “modify ... one or more first endorsement policies that are specified by a smart contract and that are configured to provide read or write access to specified endorsement nodes, without modifying second endorsement policies that are specified by the smart contract and that are read only”, as alleged by the Examiner (Final Office Action, pp. 14). Rather than addressing this specifically-recited feature of claim 1, the Examiner breaks the feature down into illogical parts by pointing to portions of HYPERLEDGER for allegedly disclosing, “modify ... one or more first endorsement policies that are specified by a smart contract and that are configured to provide read or write access to specified endorsement nodes, without modifying second endorsement policies that are specified by the smart contract and that are read only” and to unrelated portions of ROY for allegedly disclosing, “a correlation between the historical patterns of fraudulent attempts and predicted future fraud attempts”. Such attempts at reconstructing Applicants’ claims are clearly impermissible, as set forth in the above-cited section of the MPEP. Nevertheless, Applicants submit that the sections of HYPERLEDGER and ROY relied upon by the Examiner do not disclose or suggest the above feature of claim 1”.	The Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See /n re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) and MPEP 2145 (IV). Both the prior arts teach modifying an access policy. The proposed combination is using the access policy modification technique taught by HyperLedger in SmartContract technology to perform the access modification disclosed by Roy. HyperLedger disclosed another access policy that provides read-only, and does not need to be modified when modifying the first access policy. Roy teaches that an access policy is modified as a remediation action in response to the correlation without requiring modifying any other access policy. The claim limitation has not been broken up inappropriately. The claim limitation has been mapped to the relevant portions in each art to provide context for how the art is combined. The claim mapping has been updated to more clearly articulate the proposed combination.
The Applicant’s argument in the Remarks near the bottom of page 14, that “The Examiner relies on HYPERLEDGER ("Specifying endorsement policies for a chaincode", starting near bottom of page 66} for allegedly discussing, “do not modify second endorsement policies”. Applicants disagree.Moreover, the Examiner engages in an impermissible piecemeal analysis by plucking the feature, “do not modify second endorsement policies” out of context from the other claims features. For example, claim 1 discloses that first endorsement policies are modified and that second endorsement policies are not based on correlated historical patterns and predicted future fraud attempts. In contrast, the cited portion of HYPERLEDGER discloses, “A new organization added to the channel after instantiation can query a chaincode (provided the query has appropriate authorization as defined by channel policies and any application level checks enforced by the chaincode) but will not be able to commit a transaction endorsed by it. The endorsement policy needs to be modified to allow transactions to be committed with endorsements from the new organization”. Modifying an endorsement policy to allow a newly added organization to endorse a transaction has nothing to do with the above-identified feature of claim 1.”	The Applicant’s argument regarding the limitation “do not modify second endorsement policies” is moot because this limitation has been removed in the current amended claims.  Regarding the argument “piecemeal analysis”, please see the same response above since the argument applies to the combination of references for the whole claim.	The Applicant further argues in the middle of page 16 of the Remarks that “The Examiner concedes that HYPERLEDGER does not disclose, “correlate the historical patterns and the predicted future fraud attempts” and relies on 177 of ROY and an allegation of “implementation choice” for allegedly disclosing this feature. (Final Office Action, p. 15.) … There is no disclosure or suggestion of correlating the ROY known attack patterns (which the Examiner alleges corresponds to the claimed historical patterns — a point Applicants do not concede) to predicted future fraud attempts, as would be required under the Examiner's interpretation of ROY”. 	The Examiner respectfully disagree. The Applicant’s argument to the limitation “correlate the historical patterns and the predicted future fraud attempts” is moot because the limitation has been removed from the current amended claim.  Furthermore, the Examiner asserts that Roy teaches “modify, based on a correlation between the historical patterns and the predicted future fraud attempts, one or more first endorsement policies” as amended. Roy teaches correlation between incoming attack patterns and specific attack patterns (Roy ¶45) remediation action by  updating .htaccess files to restrict the IP addresses (Roy ¶55); later attacks having the same or similar attack pattern … source IP address added to blacklist (Roy ¶56); match the new arrival sequence of the suspicious packets to attack patterns … source IP addresses associated with the suspicious pacts are added to the blacklist  (Roy ¶114).
The Applicant further argues on top of page 17 of the Remarks that “The Examiner recognizes this deficiency of ROY and then relies on an allegation of design choice (ie., “implementation choice") to rectify this defect In ROY. The Examiner's allegation of design choice is improper … In the present case, the Examiner has not provided a “convincing line of reasoning” as to why one of ordinary skill in the art would have found “correlate the historical patterns and the predicted future fraud attempts” to have been obvious … In the Advisory Action, the Examiner alleges:
	The Applicant further alleges in the Remarks at the bottom of page 7 and top of page 8 that the Examiner relies on implementation choice to reject this limitation. This is not accurate.
	This is a mischaracterization of the final Office Action, where the Examiner states, “The choice of calculating the historical pattern in advance or calculating with another process is merely an implementation choice’. (Final Office Action, p. 15, emphasis added.) Applicants respectfully request the Examiner explain how this language does not mean that the Examiner relies on implementation choice 
In the Advisory Action, the Examiner alleges:
The choice of calculating the historical pattern in advance or calculating with another process is merely an implementation choice. One way or another would result in the same outcome." This is not an office notice as alleged by the Applicant.
The Examiner is incorrect. First, the Examiner's assertion that Applicants stated that the Examiner relies on “Office Notice” — which Applicants note should be Official Notice — is incorrect; rather Applicants discussed the Examiner’s reliance on design choice, which is the same as implementation choice.
	As discussed above, In Ex parte Gunasekar, et al. (Appeal 2009-008345 in U.S. application serial no. 10/903,590), the Board of Patent Appeals and Interferences reviewed assertions that claim features were obvious in view of “official notice” and/or “design choice”. (Emphasis added.) Applicants note that the Examiner ignores this argument in violation of MPEP § 707.07(f).
If the Examiner persists in this allegation, Applicants insist that the Examiner provide documentary evidence supporting the Examiner's explicit reliance on design choice”.  The Applicant’s further argument near the middle of page 18 of the Remarks regarding the Examiner’s discussion in the Advisory Action (PTOL-303) dated 08/02/2021 that “In the Advisory Action, the Examiner further relies on MPEP § 2813 in support of an allegation that that ROY’s disclosure of "compute historical patterns related to fraudulent attempts from a transaction log" is an art recognized equivalent to the claimed “correlate the historical patterns and the predicted future fraud attempts”.	The Applicant’s argument against “correlate the historical patterns and the predicted future fraud attempts” is moot because the limitation has been deleted.  Furthermore, the current office action has been updated to map the amended claim to more clearly articulate the teaching of Roy, which does not have any choice of implementation.  See above discussion to see how Roy teaches the current amended claim regarding the limitation containing “a correlation between the historical patterns and the predicted future fraud attempts”.	The Applicant’s argument against the choice of when the limitation “compute historical patterns related to fraudulent attempts from a transaction log” is performed.  The current office action has been updated to map the amended claim to more clearly articulate the teaching of Roy, which compute historical patterns related to fraudulent attempts from a transaction log”.  Roy teaches attack patterns are stored in an attack pattern database (Roy Abstract), algorithm is provided that learns the attack pattern (Roy ¶44), analyzing error and access logs associated with the web page files to detect attack patterns or attack vectors (Roy ¶54), collecting signatures of attack patterns and stored (Roy ¶56).
	In conclusion, the Applicant’s arguments are fully considered.  However, the Examiner respectfully disagree with the Applicant’s arguments.  The Examiner asserts that HyperLedger in view of Roy teaches the disputed limitations and disputed claims.
Regarding the Applicant’s argument starting at the bottom of page 21 to bottom of page 25 of the Remarks regarding 35 U.S.C. 103 rejections of claims 1-4, 7-1, and 14-18 as unpatentable over HYPERLEDGER in view of GUKAL, that “a processor ... configured to ... modify, based on the correlation [between the historical patterns of fraudulent attempts and predicted future fraud attempts], one or more first endorsement policies that are specified by a smart contract and that are configured to provide read or write access to specified endorsement nodes based on the correlations, without modifying second endorsement policies that are specified by the smart contract and that are read only”. HYPERLEDGER and GUKAL, whether taken alone or in any reasonable combination, do not disclose or suggest these features of claim 1”.  The Applicant’s 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to abstract ideas without significantly more.
	Step 1 Statutory Category:
		Claims 1-7 directed to a hardware-implemented blockchain node.  The claims are directed to a statutory categories.		Claims 8-14 are directed to a method which is a process. The claims are directed to statutory categories.
		Claims 15-20 are directed to non-transitory computer readable medium which is an article of manufacture. The claims are directed to statutory categories.
	Step 2A Prong 1 Judicial exception:
		The independent claims 1, 8 and 15 recite the following limitations which have been identified as reciting a Mental Process:
		The claims recite “… compute historical patterns… predict future fraud attempts … correlation between the historical patterns and the predicted future fraud 
	Step 2A Prong 2, additional elements that integrate into a practical application of the exception:		The independent claim 1 further recite “a memory storing one or more instructions; and a processor”. The independent claims 1, 8 and 15 recite “ … historical patterns related to fraudulent attempts … a transaction log of a shared ledger; … public data … predicted future fraud attempts … modify based on a correlation between the historical patterns and the predicted future fraud attempts … one or more first endorsement policies that are specified by a smart contract and that are configured to provide read or write access to specified endorsement nodes, without modifying second endorsement policies that are specified by the smart contract and that are read only; and add the modified one or more first endorsement policies to the smart contract”.  Memory and processor are generic components in found in general purpose computer.  Incorporating additional elements historical patterns, fraudulent attempts, predicted future fraud attempts, transaction log, shared leger, public data, endorsement policies and smart contract do not improve existing technology when considered individually.  Modifying, adding and configuring are basic human activity that are merely applied on a general purpose computer using conventional hardware.  Modifying a policy based on a correlation (which is analyzed above as a result of a mental processed being applied on a general purpose computer) does not improve on existing technology because based 
	Step 2B significantly more: 		The independent claim 1 further recite “a memory storing one or more instructions; and a processor”. The independent claims 1, 8 and 15 recite “ … historical patterns related to fraudulent attempts … a transaction log of a shared ledger; … public data … predicted future fraud attempts … modify … a correlation between the historical patterns and the predicted future fraud attempts, one or more first endorsement policies that are specified by a smart contract and that are configured to provide read or write access to specified endorsement nodes, without modifying second endorsement policies that are specified by the smart contract and that are read only; and add the modified one or more first endorsement policies to the smart contract”.  Memory and processor are well-known and common components in the art.  The additional elements historical patterns, fraudulent attempts, predicted future fraud attempts, transaction log, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 
	In conclusion, the independent claims 1, 8 and 15 are redirected to abstracted idea.
	Regarding dependent claims 2, 9 and 16, the claims recite “ … endorse a transaction based on the modified one or more first endorsement policies; and add the endorsed transaction to the transaction log”.  Endorsing a transaction is similar to signing a piece of paper.  Adding the endorsed transaction to the transaction log is the same as storing a signed document in an archive or a ledger.  These are common, routine and well-known activities a common skilled in the art can performed with pen and paper; that are merely applied on a conventional computer using generic hardware.  When considered individually or as an ordered combination, the claims as a whole do not integrate the judicial exception into a practical application of the exception and do not amount to significantly more than an abstract idea. These additional elements do not cure the deficiency of the independent claims and as a result, the dependent claims remain an abstract idea.

	Regarding dependent claims 3, 10 and 17, the claims recite “… commit the endorsed transaction to the transaction log; and specify a commitment peer to commit other transactions endorsed by the second endorsement policies to the shared ledger”.  Committing an endorsed transaction is similar to signing a contract.  Specifying a commitment peer to commit other transactions by some policy is merely a delegation 

	Regarding dependent claims 5, 12, and 19, the claims recite “… receive an unexpected number of transactions for endorsement; and in response, modify one or more first endorsement policies to add a new peer for endorsement of future transactions”. Receiving is a common and routine data gathering activity, see MPEP 2106.05(g).  Modifying and adding are routine activities that can be performed by an ordinary skilled in the art. These activities are merely applied onto a general purpose computer using generic hardware, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Adding new resources to handle unexpected workload is also a well-understood idea.  
When considered individually or as an ordered combination, the claims as a whole do not integrate the judicial exception into a practical application of the exception and do not amount to significantly more than an abstract idea. These additional elements do not cure the deficiency of the independent claims and as a result, the dependent claims remain an abstract idea.

	Regarding dependent claims 6, 13 and 20, the claims recite “… invalidate a transaction … modify the one or more first endorsement policies to add a new peer for endorsement of future transactions, wherein the new peer is located at a location different than a location of the blockchain node”.  Invalidate, modify and add are well-understood and common activities that are merely applied onto a general purpose computer using generic hardware.  Cancelling a task due to some problem related to a location such as hurricane and assigning new workers at a different location to work on a new task is also a common and well-understood idea.  When considered individually or as an ordered combination, the claims as a whole do not integrate the judicial exception into a practical application of the exception and do not amount to significantly more than an abstract idea. These additional elements do not cure the deficiency of the independent claims and as a result, the dependent claims remain an abstract idea.
	Regarding dependent claims 7 and 14, the claims recite “… modify the one or more endorsement policies without replacing the one or more endorsement policies”.  The choice of update by modification versus replacement is common, routine and well understood.  Selecting one versus another is merely based on cost and/or constraint factors that an ordinary skilled person in the art can decide.  As a result, it is not significantly more than abstract idea and does not integrate judicial exception into a practical application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hyperledger Fabric (NPL U: “A Blockchain Platform for the Enterprise - HYPERLEDGER FABRIC” published on 03/04/2018, hereinafter Hyperledger) in view of Roy et al. (US 20200137084 A1, hereinafter Roy). 	The NPL U consists of 71 pages.  To locate a topic, please use the starting page number cited for each reference.	Regarding claim 1, Hyperledger teaches a hardware-implemented blockchain node, comprising: 		a memory storing one or more instructions; and a		modify, ([Examiner can query a chaincode … The endorsement policy needs to be modified to allow transactions to be committed with endorsements from the new organization (see Upgrade& invoke); [Examiner note: the policy that allows new organization to query chaincode indicates the chaincode is bound by this read only policy.  When the chain code is bound by the policy, it, by default, indicated by the chaincode that it is a policy for the chain code.  As a result, this default policy corresponds to the read-only policy.  The policy that can specify various organization members to commit a transaction for a chaincode corresponds to the read-write endorsement policy that allows modification to the chaincode; The adding of a new organization to so it can commit a transaction for the chaincode corresponds to the modify one or more first endorsement policies; Hyperledger does not disclose that the updating of the policy to include Org3 must also update the default read-only policy.  As a result, the updating of the policy to include Org3 does not update the read-only policy]); and		add the modified one or more first endorsement policies to the smart contract (Hyperledger near bottom of page 63: peer chaincode upgrade … You can see in the above command that we are specifying our new version by means of the v flag. You also see that the endorsement policy has been modified to -P "OR ('Org1MSP.member','Org2MSP.member','Org3MSP.member')", accurately reflecting the .		Hyperledger further teaches a shared ledger that is used to store historical data (Hyperledger, topic “Architecture Explained”, starting at page 23 from the 1st page of 71 pages, page 2, the blockchain is a distributed system consisting of many nodes that communicate with each other. The blockchain runs programs called chaincode, holds state and ledger data; [Examiner note: the ledger data corresponds to transaction log of a shared ledger]).		Hyperledger does not explicitly disclose that when executing the one or more instructions is configured to compute historical patterns related to fraudulent attempts from a transaction log of a shared ledger; 		predict future fraud attempts from public data;		modify, based on a correlation between the historical patterns and the predicted future fraud attempts, one or more first endorsement policies that are specified by a smart contract and that are configured to provide read or write access to specified endorsement nodes, without modifying second endorsement policies that are specified by the smart contract and that are read only;		Roy teaches compute historical patterns related to fraudulent attempts from a transaction log (Abstract, attack patterns in an attack pattern database, [0044], an algorithm is provided that learns the attack pattern; [0054] analyzing error and access logs associated with the web page files to detect attack patterns or attack vectors; [0056], … Signatures of the attack patterns are collected and stored)			predict future fraud attempts from public data (Abstract, the modify, based on a correlation between the historical patterns and the predicted future fraud attempts (Roy [0045] … scanning and pattern learning algorithms on correlation between incoming attack patterns, along with access logs and checking for specific attack patterns; [0056], … later attacks having the same or similar attack pattern; [0113], … match the new arrival sequence of the suspicious packets to attack patterns stored in the attack pattern database), one or more first endorsement policies ([0055], Actions may include blacklisting IP addresses …the action block can update .htaccess files to restrict the IP addresses; [0056], later attacks having the same or similar attack pattern … source IP address added to blacklist; [0077] … the IP address associated with the access request matching the attack pattern may be added to a blacklist of IP addresses to block; [0114], upon the new arrival sequence of the suspicious packets matching an attack pattern, source IP addresses associated with the suspicious pacts are added to the blacklist), without modifying second endorsement policies that are specified by the smart contract and that are read only ([Examiner ; and			add the modified one or more first endorsement policies to the  [block] ([Examiner note: the crossed over text is taught when combining Roy’s teaching to HyperLedger]; [0056], … Successful attacks can be quickly detected, remediation actions deployed; Roy [0077] … the IP address associated with the access request matching the attack pattern may be added to a blacklist of IP addresses to block; [0114], upon the new arrival sequence of the suspicious packets matching an attack pattern, source IP addresses associated with the suspicious pacts are added to the blacklist).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Roy, which teaches the predicting of future attacks and modify an access policy, into the teaching of Hyperledger to result in the limitations of the claimed invention ([Examiner note: applying Roy’s teaching, the block of addresses would be applied to the list of organizations that are specified by the first endorsement policies to the smart contract]).		One of ordinary skilled would be motivated to do so as incorporating Roy’s teaching would help improve security of the system (Roy [0004]). In addition, both of the references (HyperLedger and Roy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using access policy to limit access to network data (HyperLedger, bottom of page 68 to page 69, Security & Access Control, section 17. How do I ensure data privacy; Roy [0056], [0077], [0114]). This 

	Regarding claim 2, Hyperledger in view of Roy teaches the hardware-implemented blockchain node of claim 1, wherein the processor is configured to:		endorse a transaction based on the modified one or more first endorsement policies (Hyperledger near bottom of page 67: A new organization added to the channel after instantiation can query a chaincode (provided the query has appropriate authorization as defined by channel policies and any application level checks enforced by the chaincode) but will not be able to commit a transaction endorsed by it. The endorsement policy needs to be modified to allow transactions to be committed with endorsements from the new organization; [Examiner note: Hyperledger discloses an example Org3 as the new organization that can be added to the policy to commits its endorsement.  Since Org3 is a placement example, it can be any organization, and any organization in the policy list can endorse and commit the transaction.  As a result, Hyperledger teaches the limitation of the claimed invention]); and		add the endorsed transaction to the transaction log (Hyperledger near bottom of page 67: A new organization added to the channel after instantiation can query a chaincode (provided the query has appropriate authorization as defined by endorsement policy needs to be modified to allow transactions to be committed with endorsements from the new organization).
	Regarding claim 3, Hyperledger in view of Roy teaches the hardware-implemented blockchain node of claim 2, wherein the processor is configured to:		commit the endorsed transaction to the transaction log (Hyperledger near bottom of page 67: … transactions to be committed with endorsements from the new organization; Hyperledger top of page 8: 1.2.2 Ledger - Ledger provides a verifiable history of all successful state changes (we talk about valid transactions) and unsuccessful attempts to change state (we talk about invalid transactions), occurring during the operation of the system. [Examiner note: the committed transaction in Hyperledger’s disclosure meaning the data is committed to a Hyperleger’s ledger discussed in claim 1.  The ledger corresponds to the transaction log]); and		specify commitment peer to commit other transactions endorsed by the second endorsement policies to the shared ledger (Hyperledger, ”Policies in Hyperledger Fabric”, starting at page 27 from the 1st page of 71 pages, page 3, The channel configuration is expressed as a hierarchy of configuration groups, each of which has a set of values and policies associated with them. For a validly configured application channel with two application organizations and one ordering organization, the configuration looks minimally as follows … Application: Policies: Readers; [Examiner note: a reader policy at this level allows any transaction to specify a read permission.  It transactions endorsed by second endorsement policies].  Hyperledger, “Chaincode for Operators”, starting at page 36 from the 1st page of 71 pages, Chaincode should only be installed on endorsing peer nodes of the owning members of the chaincode to protect the confidentiality of the chaincode logic from other members on the network. Those members without the chaincode, can't be the endorsers of the chaincode's transactions; that is, they can't execute the chaincode. However, they can still validate and commit the transactions to the ledger; [Examiner note: a peer node that does not have the chaincode installed can validate and commit the transaction to the ledger. As a result, other transactions endorsed by second endorsement policies is configured to allow other peers to commit to a ledger.  The peer node as the commitment peer. Since a node belongs to a Hyperledger network, it follows the same rules as that of the network.  As a result, the rule laid out by Hyperledger is the same rule followed by one of the nodes in the network.  The policies laid out that the node follows corresponds to the node’s own policy.  As a result, the node specifies the commitment peer via the policy]).	
Regarding claim 4, Hyperledger in view of Roy teaches the hardware-implemented blockchain node of claim 2 (see discussion above).		The combination thus far does not teach wherein the transaction comprises encrypted content, wherein the specified endorsement nodes or peers are further configured to:
	decrypt the encrypted transaction content to obtain decrypted transaction content; and
	process a write set of the transaction from the decrypted transaction content.
		Hyperledger in view of Roy further teaches the system of claim 2, wherein the transaction comprises encrypted content (Hyperledger, “Hyperledger Fabric FAQ”, starting at page 45 from the 1st page of 71 pages, page 2, How do I ensure data privacy? … Third, you can hash or encrypt the data before calling chaincode. If you hash the data then you will need to provide a means to share the source data. If you encrypt the data then you will need to provide a means to share the decryption keys.), and wherein the processor is configured to:			decrypt the encrypted content to obtain decrypted content (Hyperledger, “Hyperledger Fabric FAQ”, starting at page 45 from the 1st page of 71 pages, page 2,  If you encrypt the data then you will need to provide a means to share the decryption keys); and			process a write set of the transaction from the decrypted content (Hyperledger, ”Read-Write set semantics”, starting at page 23 from the 1st page of 71 pages, page 3, If a transaction passes the validity check, the committer uses the write set for updating the world state. In the update phase, for each key present in the write set, the value in the world state for the same key is set to the value as specified in the write set. Further, the version of the key in the world state is changed to reflect the latest version). 

		One skilled in the art would be motivated to do so as it ensures data privacy (Hyperledger, “Hyperledger Fabric FAQ”, starting at page 45 from the 1st page of 71 pages, page 2, How do I ensure data privacy).

Regarding claim 7, Hyperledger in view of Roy teaches hardware-implemented blockchain node of claim 1, wherein, when the processor is configured to modify the one or more endorsement policies, the processor is further configured to:
	modify the one or more endorsement policies without replacing the one or more endorsement policies (Hyperledger, “Adding an Org to a Channel”, starting at page 50 from the 1st page of 71 pages, page 12, now we're ready to upgrade the chaincode. There have been no modifications to the underlying source code, we are simply adding Org3 to the endorsement policy for a chaincode - mycc - on a channel – mychannel; [Examiner note: the chain code as the smart contract was upgraded to add a new organization to the policy, but it is not replaced by a different smart contract, and there was no modifications to the underlying source code]).
	Same rationale applies to claims 8-11 and 14-18, since they recite similar limitation as those of dependent claims 1-4 and 7.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyperledger in view of Roy and further in view of Coyle et al. (US 6314114 B1 hereinafter Coyle).	The NPL U consists of 71 pages.  To locate a topic, please use the starting page number cited for each reference.	Regarding claim 5, the combined teachings of Hyperledger and Roy teaches the hardware-implemented blockchain node of claim 2.
		The combined teachings do not explicitly teach wherein the processor is configured to:			receive an unexpected number of transactions for endorsement; and
			in response, modify one or more first endorsement policies to add a new peer for endorsement of future transactions.
		Coyle teaches:			receive an unexpected number of transactions for endorsement (Coyle column 4, lines 48-50: as additional processing resources are required, global synchronization spawns additional server processes to handle the increased demand; [Examiner note: increased demand as unexpected number of transactions, additional processing resources as a new endorsement peer]); and
		in response, modify one or more first endorsement policies to add a new peer for endorsement of future transactions (Coyle column 4, lines 48-50: as additional processing resources are required, global synchronization spawns additional server processes to handle the increased demand; [Examiner note: Hyperledger teaches processing transaction endorsements for smart contracts using block chain node or peer, Coyle teaches add additional service processes to handle increase demand; The additional service process corresponds to adding new node or peer to handle additional transactions]). 
	It is obvious for an ordinary skill in the art before the effective filing date to incorporate the teaching of Coyle to handle an unexpected number of transactions by add new server processes to the combined teachings of Hyperledger and Roy to result in the limitations of the claimed invention.
		One skilled in the art would be motivated to do so as helps to ensure transactions are processed efficiently (Coyle column 1, lines 20-23, an important concern in a distributed computing environment is how to manage access to resources by remote processes to ensure that work is completed in an orderly and efficient manner).	Regarding claims 12 and 19, the same rationale applies to dependent claims 12 and 19, since they recite similar limitation as those of dependent claim 5.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyperledger in view of Roy and further in view of Smith (US 20200233706 A1, hereinafter Smith). 	The NPL U consists of 71 pages.  To locate a topic, please use the starting page number cited for each reference.
the hardware-implemented blockchain node of claim 1.
	The combined teachings do not explicitly teach wherein the processor further configured to:
		invalidate a transaction; and
		in response, modify the one or more first endorsement policies to add a new peer for endorsement of future transactions, wherein the new peer is located at a location different than a location of the blockchain node.
Smith teaches a system configured to:		invalidate a transaction (Smith [0087] .... The distributed job scheduler may cancel tasks 505-507 from node 523 and add tasks 505-507 to node 524 for execution. In one example, the distributed job scheduler may remove the entries for tasks 505-507 from the task queue for node 523 and add entries for tasks 505-507 to the task queue for node 524. Thus, at time T2, tasks 502-504 have been assigned to node 523 and tasks 505-507 have been assigned to node 524; [Examiner note: task as transaction]); and
		in response, modify the one or more first endorsement policies to add a new peer for endorsement of future transactions (Smith [0087] .... The distributed job scheduler may cancel tasks 505-507 from node 523 and add tasks 505-507 to node 524 for execution. In one example, the distributed job scheduler may remove the entries for tasks 505-507 from the task queue for node 523 and add entries for tasks 505-507 to the task queue for node 524. Thus, at time T2, tasks 502-504 have been assigned to node 523 and tasks 505-507 have been assigned to node 524; new peer]), wherein the new peer is located at a location different than a location of the blockchain node (Smith [0018] The integrated data management and storage system may include a distributed cluster of storage nodes that presents itself as a unified storage system even though numerous storage nodes may be connected together and the number of connected storage nodes may change over time as storage nodes are added to or removed from the cluster. The integrated data management and storage system may utilize a scale-out node based architecture in which a plurality of data storage appliances comprising one or more nodes are in communication with each other via one or more networks; [Examiner note: the nodes communicate with each other via one or more networks, indicating they are not using a same computing resource, and they’re at different locations]).
	It is obvious to one of ordinary skill in the art at the time of effective filing date to incorporate the teaching of Smith, to invalidate the transaction and add a new endorsement peer to the specified endorsement nodes or peers to endorse future transactions, to the combined teachings Hyperledger and Roy to result in the limitations of the claimed invention.
	One would be motivated to do so to improve the performance of the system (Smith [0014] Technology is described for improving the performance of a distributed job scheduler by dynamically splitting and distributing the work of a single job into parallelizable tasks that are executed among multiple nodes in a cluster of data 
Regarding claim 13, the claim 13 is a method claim corresponding to the system claim 6.  The claim 13 is rejected for the same reason as that of claim 6.

Regarding claim 20, the claim 20 is a medium claim corresponding to the system claim 6.  The claim 20 is rejected for the same reason as that of claim 6.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyperledger in view of Roy and further in view of Smith (US 20200233706 A1, hereinafter Smith) and Qi et al (US 20200145191 A1, hereinafter Qi). 	The NPL U consists of 71 pages.  To locate a topic, please use the starting page number cited for each reference.
Regarding claim 6, the combined teachings of Hyperledger and Roy teach the hardware-implemented blockchain node of claim 1.
	The combined teachings do not explicitly teach wherein the processor further configured to:
		invalidate a transaction; and
		in response, modify the one or more first endorsement policies to add a new peer for endorsement of future transactions, wherein the new peer is located at a location different than a location of the blockchain node.		Smith teaches a system configured to:
		invalidate a transaction (Smith [0087] .... The distributed job scheduler may cancel tasks 505-507 from node 523 and add tasks 505-507 to node 524 for execution. In one example, the distributed job scheduler may remove the entries for tasks 505-507 from the task queue for node 523 and add entries for tasks 505-507 to the task queue for node 524. Thus, at time T2, tasks 502-504 have been assigned to node 523 and tasks 505-507 have been assigned to node 524; [Examiner note: task as transaction]); and
			in response, modify the one or more first endorsement policies to add a new peer for endorsement of future transactions (Smith [0087] .... The distributed job scheduler may cancel tasks 505-507 from node 523 and add tasks 505-507 to node 524 for execution. In one example, the distributed job scheduler may remove the entries for tasks 505-507 from the task queue for node 523 and add entries for tasks 505-507 to the task queue for node 524. Thus, at time T2, tasks 502-504 have been assigned to node 523 and tasks 505-507 have been assigned to node 524; [Examiner note: Smith described a system that detects an anomaly when executing a task, it would cancel the task and add a different node to the task for future task processing, node 524 as new peer]).
	It is obvious to one of ordinary skill in the art at the time of effective filing date to incorporate the teaching of Smith to the combined teachings Hyperledger and Roy to invalidate the transaction and add a new peer to the specified endorsement nodes or peers to endorse future transactions.
	One would be motivated to do so to improve the performance of the system (Smith [0014] Technology is described for improving the performance of a 
	Although Smith teaches the new peer is located at a location different than a location of the blockchain node, Qi also teaches the new peer is located at a location different than a location of the blockchain node (Qi [0009] … the processor executes a third control logic determining a physical location of the first participant node in relationship to the predefined optimized physical area and dynamically unregistering the first participant node when the first participant node is no longer within the predefined optimized physical area, and the processor executes a fourth control logic selectively adding the first participant node to a list of untrusted resources when the request to join the V2X communication system is not successfully validated; [Examiner note: By unregistering the first participant node and adding it to a list of untrusted resources, when the request is not successfully validated, Qi teaches that subsequent requests are processed by different nodes, which are not in a same physical location as the first participant node as described above]).
	It is obvious to one of ordinary skill in the art at the time of effective filing date to incorporate the teaching of Qi, to unregister the first participant node at one physical location and adding a the node to untrusted resources so future processing is done on other nodes, to the combined teachings Hyperledger, Roy and Smith to result in the limitations of the claimed invention.
	One would be motivated to do so as it takes advantage of distributed network’s different node locations to address security vulnerability (Qi [0047] … In order to avoid the potential for mass attack within the limited size of the private blockchain 36, the public blockchain 38 is utilized in the blockchain based V2X system 10 to enhance network security. In several aspects, the public blockchain 38 combines several smaller sized private blockchains 36 to optimize a flow of authentication. The public blockchain 38 has no limitations on location or hardware infrastructure.).

Regarding claim 13, the claim 13 is a method claim corresponding to the system claim 6.  The claim 13 is rejected for the same reason as that of claim 6.

Regarding claim 20, the claim 20 is a medium claim corresponding to the system claim 6.  The claim 20 is rejected for the same reason as that of claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190042736 A1 - matching the patterns of the log files to the known potential threats, the relevant information associated with the identified threats can be preselected and reduce the workload for IT security experts in initially identifying potential problems.
US 20190305938 A1 - A Hyperledger endorsement policy is a condition that determines what endorses a transaction, for example. Blockchain peers may have a pre-specified set of endorsement policies, which are referenced by a 
US 20200034353 A1 - A non-validating peer does not execute transactions but it may verify them. Some features of the fabric include permissioned blockchain with immediate finality which runs arbitrary smart contracts called chaincode. The user-defined chaincode smart contracts are encapsulated in a container and system chaincode runs in the same process as the peer. The process of keeping the ledger transactions synchronized across the network (e.g., to ensure that ledgers only update when transactions are approved by the appropriate participants, and that when ledgers do update.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY HUY HO whose telephone number is (571)272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






09/07/2021
/V.H.H/
Examiner, Art Unit 2162     


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162